Case 19-23923-GLT      Doc 52   Filed 01/08/20 Entered 01/08/20 18:01:37      Desc Main
                                Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

PRC ACQUISITION, LLC,                          Bankruptcy No. 19-23923-GLT

             Debtor,                           Chapter 11

ENTERPRISE BANK,                               Doc. No.

             Movant,                           Related to Doc. Nos. 42 & 48

      vs.                                      Hearing Date and Time:
                                               January 9, 2020 at 10:00 a.m.
PRC ACQUISITION, LLC,

             Respondent.

   SUPPLEMENTAL RESPONSE TO MOTION TO DISMISS OR CONVERT CASE

      AND NOW, comes PRC Acquisition, LLC, the Debtor in the above Chapter 11

Case, by and through its Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs,

Ryan J. Cooney and Sy O. Lampl and files this SUPPLEMENTAL RESPONSE TO

MOTION TO DISMISS OR CONVERT CASE as follows:

      1.     The Debtor has signed an application for property insurance in the amount

of $4,650,000.00.

      2.     The Debtor has signed an application for general liability insurance along

with a commercial umbrella policy for a collective coverage amount of $5,000,000.00.

      3.     The principal of the Debtor, Yakub Mahomed provided the funding for the

necessary premiums. Said funds were wired to the undersigned who then wired them to

the Skena Insurance Agency on January 3, 2020.
Case 19-23923-GLT       Doc 52   Filed 01/08/20 Entered 01/08/20 18:01:37         Desc Main
                                 Document     Page 2 of 4


         4.   An email from Chad Skena, the owner of the Skena Insurance Company

is attached hereto as Exhibit A. Said email reflects that the Debtor will have coverage

today.

         5.   For the reasons set forth herein and in the Debtor’s Response to

Enterprise Bank’s Motion to Dismiss filed at Doc. No. 42, it is respectfully requested that

this Honorable Court enter an Order denying the Motion to Dismiss or Convert Case.

                                                        Respectfully Submitted,


Date: January 8, 2020                                   /s/ Robert O Lampl
                                                        ROBERT O LAMPL
                                                        PA I.D. 19809
                                                        JOHN P. LACHER
                                                        PA I.D. #62297
                                                        DAVID L. FUCHS
                                                        PA I.D. #205694
                                                        RYAN J. COONEY
                                                        PA I.D. #319213
                                                        SY O. LAMPL
                                                        PA I.D. # 324741
                                                        Counsel for the Debtor
                                                        223 Fourth Avenue, 4th Floor
                                                        Pittsburgh, PA 15222
                                                        (412) 392-0330 (phone)
                                                        (412) 392-0335 (facsimile)
                                                        Email: rlampl@lampllaw.com
Case 19-23923-GLT      Doc 52   Filed 01/08/20 Entered 01/08/20 18:01:37     Desc Main
                                Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

PRC ACQUISITION, LLC,                         Bankruptcy No. 19-23923-GLT

             Debtor,                          Chapter 11

ENTERPRISE BANK,                              Doc. No.

             Movant,                          Related to Doc. Nos. 42 & 48

      vs.                                     Hearing Date and Time:
                                              January 9, 2020 at 10:00 a.m.
PRC ACQUISITION, LLC,

             Respondent.
                              CERTIFICATE OF SERVICE

      Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O.

Lampl hereby certify, that on the 8th day of January, 2020, a true and correct copy of

the foregoing SUPPLEMENTAL RESPONSE TO MOTION TO DISMISS OR

CONVERT CASE was served upon the following (via electronic service):

Norma Hildenbrand
Office of the United states Trustee
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

William M. Buchanan
Burns White LLC
48 26th Street
Pittsburgh, PA 15222
wmbuchanan@burnswhite.com
Case 19-23923-GLT       Doc 52   Filed 01/08/20 Entered 01/08/20 18:01:37   Desc Main
                                 Document     Page 4 of 4


Date: January 8, 2020                                /s/ Robert O Lampl
                                                     ROBERT O LAMPL
                                                     PA I.D. 19809
                                                     JOHN P. LACHER
                                                     PA I.D. #62297
                                                     DAVID L. FUCHS
                                                     PA I.D. #205694
                                                     RYAN J. COONEY
                                                     PA I.D. #319213
                                                     SY O. LAMPL
                                                     PA I.D. # 324741
                                                     Counsel for the Debtor
                                                     223 Fourth Avenue, 4th Floor
                                                     Pittsburgh, PA 15222
                                                     (412) 392-0330 (phone)
                                                     (412) 392-0335 (facsimile)
                                                     Email: rlampl@lampllaw.com
